—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked for a trust company for approximately 25 years. By company-wide memorandum dated November 17, 1992, the employer notified its employees, including claimant, that in an effort to reduce its workforce it was instituting for a limited time a voluntary early retirement program for eligible employees. The memorandum also advised that, in addition to the early retirement program, additional measures to reduce staff could be necessary, including layoffs. Fearing that he would be laid off, claimant accepted the early retirement option. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left his employment without good cause at a time when continuing work was available to him.
We conclude that substantial evidence supports the Board’s decision. Notably, in a prior case before this Court involving this same employer, we held that “an employee who voluntarily accepts an early retirement package, when continuing work is still available, will be held to have left his or her employment under disqualifying circumstances” (Matter of Erigo [Depository Trust Co. — Commissioner of Labor], 249 AD2d 667; see, Matter of Jaworski [Commissioner of Labor], 249 AD2d 869). To the extent that claimant’s version of the events which precipitated his departure differed from that of the employer, we note that this conflict presented a credibility issue which the Board was free to resolve against claimant (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876). Accordingly, we find no reason to disturb the Board’s decision.
*705Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.